On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Watkins, J.
The motion is grounded on the fact that the accused broke jail and became a refugee from justice during the pendency of his appeal, and that this is the equivalent to his abandonment of the «ame.
This statement is supported by an affidavit of the sheriff bearing ■date 29th of December, 1894, which is appended to the transcript in connection with the appellee’s motion.
But it also appears, from another affidavit of the sheriff subsequently made, that the accused voluntarily surrendered himself into the custody of that officer, and was by him incarcerated within the four walls of the jail on the 31st of December, 1894, the date on •which his appeal is made returnable into this court.
That is all the law and the decisions of this court on the subject seem to require, and they appear to afford a complete answer to the motion; and it is therefore denied.